Citation Nr: 1433790	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran appeared for a travel board hearing in October 2010 with a Veterans Law Judge no longer at the Board.  A transcript of the hearing is associated with the claims file.  In June 2014, the Veteran was asked if he wanted to have another hearing.  The Veteran responded by indicating that he did not want to appear at a hearing and to consider his case on the evidence of record.  Therefore, the Board will proceed with adjudication.

In January 2011, the Board remanded these claims for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has been manifested by hearing impairment during the entire appeal period no worse than level II in the right ear and level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters sent in April 2008, October 2009, and January 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  

Moreover, VA has obtained examinations with respect to the Veteran's claims that occurred in May 2008, December 2009, and March 2011. To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Moreover, on each occasion, the examiners solicited from the Veteran a description of how hearing loss affects his daily living.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, it is noted that this appeal was remanded by the Board in January 2011 for a new VA examination.  As this examination was performed in March 2011, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in August 2011.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

In this case, the Veteran is seeking a rating in excess of the noncompensable rating he currently receives for his service-connected bilateral hearing loss disability under 38 C.F.R. § 4.85, DC 6100 (2013).  He contends that his bilateral hearing loss disability is more severe than rated.

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100 (2013).

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85, Tables VI, VII (2013).
Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2013).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).  An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, DC 6100 (2013).

Based on the evidence of record, a compensable rating for bilateral hearing loss is not warranted.  First, in a December 2007 private audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
30
20
50
45
36
LEFT
40
35
55
60
47.5

Speech recognition ability on the Maryland CNC word list was 92 percent in the right ear and 100 percent in the left ear.   

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the December 2007 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, DC 6100 (2013).

Next, at a May 2008 VA audiological examination, the Veteran complained that his greatest difficulty in hearing is when he is in groups, talking on the telephone and watching television.  Upon examination, the pure tone threshold, in decibels, was as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
45
40
55
60
50
LEFT
40
40
55
60
49

Speech recognition ability on the Maryland CNC word list was 88 percent in the right ear and 88 percent in the left ear.   

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the May 2008 audiometric evaluation reveals Level II hearing acuity in the right ear and Level II hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, DC 6100 (2013).

In a December 2009 VA audiological examination, the Veteran complained that he was unable to hear without hearing aids, and that his family has observed that his hearing had worsened over the years.  Upon examination, the pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
55
45
60
65
56
LEFT
45
45
55
65
55

Speech recognition ability on the Maryland CNC word list was 98 percent in the right ear and 90 percent in the left ear.   

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the December 2009 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, DC 6100 (2013).

Finally, at a March 2011 VA audiological examination, the Veteran reported that he often has to ask people to repeat themselves, and that his wife complains that he does no hear her.  Upon examination, the pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
50
45
60
65
55
LEFT
50
50
65
70
59

Speech recognition ability on the Maryland CNC word list was 94 percent in the right ear and 94 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the March 2011 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, DC 6100 (2013).

Given these audiometric values, the Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss.  Namely, none of the audiological examinations of record show that the Veteran's disability warrants a compensable rating when his audiological examination results are applied to VA regulations.  

In considering this claim, the Board has also considered the statements made by the Veteran and his wife in which he asserted that his hearing loss disability has increased in severity.  A Veteran is competent to describe symptoms of which he has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements carry probative value.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c) (West 2002).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board in no way discounts the difficulties that the Veteran experiences and his wife has reported as a result of his bilateral hearing loss, and finds his statements that his hearing impairment has worsened over the years to be credible.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations; the Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Therefore, the Board finds that the preponderance of the evidence is against a compensable rating for his service-connected hearing disability.

The Board has considered whether the Veteran's claim for a higher (compensable)  ratings for his bilateral hearing loss should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2013) and has concluded that no such referral is warranted.  Specifically, the Veteran's symptoms are fully contemplated by the schedular rating criteria and higher ratings are available.  Moreover, there is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002). In this case, the Board also finds that the preponderance of the evidence is against the Veteran's claim of entitlement of an increased rating in excess of 0 percent for bilateral hearing loss.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


